Title: To Benjamin Franklin from Joseph Hardy, 19 August 1782
From: Hardy, Joseph
To: Franklin, Benjamin


Honored sir
Nantes 19th August 1782
Beg leave to inform you that I am one of the unfortunate persons that was captured in the Confederacy Frigate and sent a prisoner from New York for England but by accident happened to put into Ireland, where I made my escape & arrived here in France a few Months past.— I expected to have taken passage for Philada, in the last vessel that sailed from here; but at the time of that Vessels sailing an unforeseen circumstance took place that prevented it.— A Merchant in this City who had a property of mine in his hands (from which I expected to have defrayed my expences without calling on a Public Character for assistance) failed & disappeared with it in his possession. This prevented my returning to America by that opportunity and obliged me to call on Mr. Barclay Consl. Genl, for a supply of money, who to my mortification informs me, that it is not in his power to answer my demand, but strongly recommended my making application to your Excellency for relief.— Emboldened by his advice but more especially by that of the Honble, Mr. H. Laurens, at present in Nantes to request the favor of your Excellency to remit me the sum of Forty Guineas, for which Mr. Laurens has authorized me to mention to you, that he will stand responsible for the punctual return in such manner and time, after my arrival in America, as you shall think proper to mention.— Pray Honor me with an Answer by return of the post. Please to direct to the care of Messrs, Watson & Cassoul Merchts, Nantes.— I hope I shall be able to return to Philada, with Captn All, who will sail shortly. If your Excelly. shou’d have any dispatches or Commands to the Continent, I shall with pleasure as a Public Officer take particular charge of them. I am with deference and all respect Your Excellys most Obt. and devoted Hble Servant
Josp. Hardy.—

P.S. I bear the rank of Captn, in the Marines of the U.S. of America
His Excelly. B. Franklin Esqr.

